DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30-36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/23/2021, has been entered. Claims 22 and 29 are amended, no claims are cancelled, and no claims are added. Claims 30-36 remain withdrawn as described above. Accordingly, claims 21, 22, and 24-37 are pending with claims 21, 22, 24-29, and 37 considered in this Office Action.
Applicant’s amendment has obviated the previously set forth objections to claims 22 and 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in the prior Office action.
Claims 21, 22, 24-29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lapalu et al. (U.S. 7,918,930) in view of Bailey (U.S. 2011/0233105).
Regarding claim 21, Lapalu et al. (hereinafter “Lapalu”) teaches a bitumen composition (Col. 7 lines 42-52 as well as Col. 4 lines 1-7) including a mixture from various bitumen sources (Col. 4 lines 59-60 “Pitches... can be used as a bituminous base, as well as mixtures of bituminous components”) including petroleum pitch having a penetration (P25) from 10 to 900 1/10 mm (Col. 4 lines 64-66) and a RBSP between 70 to 120C (Col. 4 lines 6-9) that are measured using EN 1426 and 1427 (Table 1).
It is noted that Lapalu does not expressly disclose the combination of a pitch and a bitumen base nor the particular amount of bitumen/pitch utilized, however, Lapalu does teach ‘mixtures of bituminous components’ which the person of ordinary skill in the art would understand to encompass both pitch and bitumen sources and find the combination of a pitch and a bitumen base (as both are described by Lapalu) to be obvious. It has been held that ‘it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. the idea of combining them flows logically from their having been individually taught in the prior art’ In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.I.
Lapalu does not disclose that the bituminous composition is in solid form under cold conditions and in divided form or that the pitch is included in an amount of 2 to 30 mass%. However, Lapalu appreciates at Col. 3 lines 9-14 that the bitumen product obtained has a brittleness under cold conditions.
Bailey teaches storage stable asphalt pellets that include a core of asphaltic material that is coated with a shell of material (Paragraph 0031) such that the asphalt is suitable for storage and transportation at a wide range of ambient temperature because of their rigid non-flow properties (Paragraph 0034). Bailey further teaches that the method of the invention is advantageous because the pellets of the invention can be effectively shipped over long distances by any one of a variety of conventional means, such as rail cars, trucks, ships, and 
As such, it would be obvious to the person of ordinary skill in the art, in an effort to address the recognized problem of undesirable agglomeration during storage and transport, to use Bailey’s pelletization to produce a pellet of the asphalt composition of Lapalu (note: a pellet would meet the broadest reasonable interpretation of a bituminous composition in solid form under cold conditions and in divided form). Additionally, Bailey appreciates that the asphalt pellets stored at normal or natural ambient conditions and humidity retain their form (Paragraph 0039) which would be appreciated by the skilled artisan as providing a reasonable expectation that the pellets would retain their divided and solid shape at cold temperatures below ambient conditions.
Further, the person of ordinary skill in the art could readily determine the appropriate percentage of pitch and bitumen base such that the petroleum pitch is included in an amount of 2 to 30% and a further portion of bitumen base in view of the teachings of Bailey. It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would be obvious from the teachings of Lapalu and Bailey to produce a pelletized bitumen composition from a petroleum pitch and bitumen base with selected penetrability and softening point (RBSP).
Regarding claim 22, Lapalu and Bailey teach the composition as applied to claim 21 above and Lapalu further teaches that the bitumen base can be in oxidized form (Col. 4 line 54) but does not expressly teach that the pitch could be in oxidized form. However, the person of ordinary skill in the art would recognize and understand that the petroleum pitch could also be provided in oxidized form.
Regarding claim 24, Lapalu and Bailey teach the composition as applied to claim 21 above and Lapalu further teaches the inclusion of at least one chemical additive (Col. 9 lines 50-52) and that the additive can include polyphosphoric acid (Col. 10 line 1).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claims 25-27, Lapalu and Bailey teach the composition as applied to claim 24 above and further teaches the inclusion of 0.01 to 30% of an additive (Col. 9 lines 50-52) and that the additive can include polyphosphoric acid (Col. 10 line 1).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 28, Lapalu and Bailey teach the composition as applied to claim 24 above and polyphosphoric acid is an organic compound that has a molecular weight of 337.93 g/mol which lies within the claimed range of less than or equal to 2000 g/mol.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 29, Lapalu and Bailey teach the composition as applied to claim 24 above and Bailey teaches pellets (Abstract, Paragraph 0034).
Regarding claim 37, Lapalu and Bailey teach the composition as applied to claim 21 above and Lapalu appreciates the complex modulus at Table 4 and notably Table 4 demonstrates that the inclusion of the additive does not reduce the complex modulus but increases it. As such, the person of ordinary skill in the art would have a reasonable expectation that the modified bituminous product would not have a reduction in complex modulus which .
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive.
With regard to Applicant’s argument that one of ordinary skill in the art would have no reason to combine a bitumen base with a pitch because Lapalu does not describe the pitches among the list of interesting compounds and fails to disclose why among all the mixtures of these bituminous components one would seek the specific pitch of the present claims having a very narrow penetration value (Page 3 2nd paragraph of the Remarks), Examiner respectfully disagrees and maintains that the person of ordinary skill in the art would understand both pitch and bitumen to be combinable as it is a conventional practice (please see GB 792,248 attached as pertinent prior art which teaches various pitch-bitumen mixtures known in 1958 Page 2 Left Column lines 51-55 as well as Table). As such, the person of ordinary skill in the art would reasonably appreciate the combinations as described by Lapalu. It is noted that Applicant’s arguments do not address that In re Kerkhoven was cited in the Non-Final Rejection (MPEP 2144.06.I; regarding the combination of a pitch and bitumen base) but, as best as can be construed, that is why Applicant states that “Lapalu makes no correlation between the presence of a pitch having special physical properties in the bituminous base and the properties of the resulting bituminous composition” (Page 3 of Remarks 2nd Paragraph). However, it has been held that ‘it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant’. In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006).
In response to Applicant’s assertion that they have discovered an unexpected increase in the G* modulus of the bituminous composition comprised of 2-30% pitch and a bitumen base, Examiner respectfully notes that this is not commensurate in scope with the claims. Notably, the 
With regard to Applicant’s arguments regarding Bailey’s failure to teach petroleum pitch, it is respectfully noted that Lapalu teaches petroleum pitch and that it has been held that ‘in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references’.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (GB 792,248 directed to pitch and bitumen mixtures; particularly but not limited to page 2 and accompanying table).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/            Primary Examiner, Art Unit 1738